on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of restraining respondent from engaging in the laundry business in any capacity in that part of Mount Vernon included in route 24, on condition that within five days appellant furnish an undertaking with corporate surety in the sum of $3,000. The showing made herein by plaintiff required that an injunction pendente lite issue upon proper terms but the prohibited territory should be limited to route 24. (Borough Hall Steam Laundry, Inc., v. Sawoff, 226 App. Div. 673; New York Linen Supply & Laundry Company, Inc., v. Lapayover, 202 id. 754.) Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.